DETAILED ACTION
1.	This is a Final Office Action Correspondence in response to amendments/arguments filed for U.S. Application No. 15/898478 filed on April 05, 2021.


Status of Claims
2.	Claims 1 -18 are pending.

Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 
	
	On Pg. 8 of remarks in regards to 35 U.S.C. 103, Applicant states “On page 15, the NFOA admits that Gold can only perform a second backup of data in an order different than a first order due to a coincidence of data size. Specifically, the NFOA states that "data written in [Gold's] second backup storage will be in a different order with the smaller size data takes less time than bidder sized data when mirroring the data from [Gold's] primary backup to [Gold's] secondary device." However, Gold does not teach or suggest a configuration that causes a replication of a backup to be created regardless of a data size. Therefore, Gold does not teach or suggest "... configuring the second backup data storage to replicate the save sets of data in an order different than the first assigned order ...," as recited by amended independent claims 1, 6, and 12. As such, Applicant respectfully submits that the action has failed to establish a prima facie case of obviousness”. 

	Examiner replies that Gold teaches this limitation.  Par. 0039 Gold discloses the backup process is a backup job.  A backup job can consists of multiple dependent processes that makeup the entire job. Par. 0020 and Par. 0043 Gold discloses the backup data is written to the primary device and mirrored to a second device while the backup is written to a primary storage device. It’s obvious that larger sets of data that containing multiple dependencies will take longer time to copy and mirror than smaller sets of data that do not contain any dependencies. Therefore a first backup data set that contains larger sets of data, and multiple dependencies that contain larger set of data, will complete a replication at different times than a second data set that contains smaller sets of data and no dependencies. This will lead to the second data set completing replication on a first data storage before the first data set completes replication. The second data set completing before the first data set will then cause the second data set to be completed and replication to the second data storage will start before the first data set. The second data set replicating to the second data storage before the first data set is seen as the first data set being replicated to the second backup data in an order different than the order of the first data set being replicated to the first data storage.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


5.	Claims 1 – 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 9,928,285.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both patent and application are associated with simultaneous data replication and data storage.
This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
As to claim 1, U.S. Patent No. 9,928,285 (herein as 9,928,285) teaches a method of backing up data, comprising:
backing up, using a processor, data stored on one or more client devices belonging to a savegroup to a first backup data storage; the backup data from the savegroup being divided into a plurality of save sets of data, the plurality of save sets of data forming a full backup data set; wherein the backing up comprises writing the plurality of save sets of data into the first backup data storage where at least some of the save sets of data have completed backup while backing up of other save sets of data to the first backup data storage is still in progress (U.S. Patent No. 9,928,285 claim 1 discloses backing up, using a processor, data stored on one or more client devices belonging to a savegroup to a first backup data storage, the backup data from the savegroup being divided into a plurality of save sets of data, the plurality of save sets of data forming a full backup data set, wherein the backing up comprises writing the plurality of save sets of data into the first backup data storage where at least some of the save sets of data have completed backup while backing up of other save sets of data to the first backup data storage is still in progress);
obtaining the first save set from the first backup data storage concurrently with the backing up of the other save sets of data wherein the first save set belongs to the savegroup; determining that the first backup data storage is configured to perform concurrent read and write operations where the first backup data storage is configured to perform writing of the backup data from the client devices to the first backup data storage concurrently with reading of the backup data from the first backup data storage by a second backup data storage (U.S. Patent No. 9,928,285 claim 1 discloses obtaining a first save set from the first backup data storage after the backup of the first save set has completed on the first backup data storage; determining that the first backup data storage is configured to perform concurrent read and write operations where the first backup data storage is configured to perform writing of the backup data from the client devices to the first backup data storage concurrently with reading of the backup data from the first backup data storage by a second backup data storage; 
in response to determining that the first backup data storage is configured to perform concurrent read and write operations and in response to the backup of the first save set having been completed on the first backup data storage with respect to a first client device of one or more client devices, replicating, the first save set onto a second backup data storage concurrently with backing up of one or more other save sets of the plurality of save sets for one or more other client devices to the first backup data storage is still in progress (U.S. Patent No. 9,928,285 claim 1 discloses in response to the determining that the first backup data storage is configured to perform concurrent read and write operations and in response to the backup of the first save set having been completed on the first backup data storage, replicating the first save set onto the second backup data storage while backing up of one or more other save sets of the plurality of save sets to the first backup data storage is still in progress);
wherein backing up of the plurality of save sets of data to the first backup data storage comprises backing up the plurality of save set of data to the first backup data storage in a first assigned order and replicating the save sets of data onto the second backup data storage comprises replicating the save sets of data onto the second backup data storage by configuring the second backup data storage to replicate the save sets of data in an order different than the first assigned order  (U.S. Patent No. 9,928,285 claim 1 discloses wherein backing up of the plurality of save sets of data to the first backup data storage comprises backing up the plurality of save set of data to the first backup data storage in a first assigned order and replicating the save sets of data onto the second backup data storage comprises replicating the save sets of data onto the second backup data storage in an order different than the first assigned order).

 As to claim 2, U.S. Patent No. 9,928,285 (herein as 9,928,285) teaches a further comprising: setting a threshold for a maximum number of save sets being replicated in parallel to the second backup data storage; storing one or more save sets in a cloning queue when the number of save sets being replicated in parallel is at or exceeds the threshold; and replicating a save set from the cloning queue when the number of save sets being replicated in parallel is below the threshold (U.S. Patent No. 9,928,285 claim 2 discloses further comprising: setting a threshold for a maximum number of save sets being replicated in parallel to the second backup data storage; storing one or more save sets in a cloning queue when the number of save sets being replicated in parallel is at or exceeds the threshold; and replicating a save set from the cloning queue when the number of save sets being replicated in parallel is below the threshold).

As to claim 3, U.S. Patent No. 9,928,285 (herein as 9,928,285) teaches further comprising:
in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations, storing the first save set in a queue, repeating the obtaining for one or more other save sets of the plurality of save sets from the first backup data storage until all of the plurality of save sets have been obtained, and replicating the save sets stored in the queue onto the second backup data storage (U.S. Patent No. 9,928,285 claim 3 discloses in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations, storing the first save set in a queue; obtaining and storing in the queue each save set of data of the plurality of save sets having completed backup from the first backup data storage until all of the plurality of save sets have been obtained; and replicating the plurality of save sets of data stored in the queue onto the second backup data storage).


As to claim 4 U.S. Patent No. 9,928,285 teaches wherein replicating, based at least in part on the determining, the first save set onto a second backup data storage comprises:
processing backup data in the first save set into a format suitable for the second backup data storage and storing the processed backup data onto the second backup data storage (U.S. Patent No. 9,928,285 claim 4 discloses wherein replicating the first save set onto a second backup data storage comprises: processing backup data in the first save set into a format suitable for the second backup data storage; and storing the processed backup data onto the second backup data storage).

As to claim 5 U.S. Patent No. 9,928,285 teaches wherein replicating, based at least in part on the determining, the first save set onto a second backup data storage comprises: initiating clone controlled replication from the second backup data storage to replicate the first save set onto the second backup data storage  (U.S. Patent No. 9,928,285 claim 5 teaches wherein replicating the first save set onto a second backup data storage comprises: initiating clone controlled replication from the second backup data storage to replicate the first save set onto the second backup data storage).


As to claim 6 U.S. Patent No. 9,928,285 teaches a system for backing up data, comprising:
a processor configured to: back up, using a processor, data stored on one or more client devices belonging to a savegroup to a first backup data storage, the backup data from the savegroup being divided into a plurality of save sets of data, the plurality of save sets of data forming a full backup data set (U.S. Patent No. 9, 928,285 claim 7 teaches a system for backing up data, comprising: a processor configured to: back up, using a processor, data stored on one or more client devices belonging to a savegroup to a first backup data storage, the backup data from the savegroup being divided into a plurality of save sets of data, the plurality of save sets of data forming a full backup data set);
wherein the backing up comprises writing the plurality of save sets of data into the first backup data storage where at least some of the save sets of data have completed backup while backing up of other save sets of data to the first backup data storage is still in progress (U.S. Patent No. 9, 928,285 claim 7 teaches wherein the backing up comprises writing the plurality of save sets of data into the first backup data storage where at least some of the save sets of data have completed backup while backing up of other save sets of data to the first backup data storage is still in progress);
obtain the first save set from the first backup data storage concurrently with the backing up of the other save sets of data wherein the first save set belongs to the savegroup, determine that the first backup data storage is configured to perform concurrent read and write operations where the first backup data storage is configured to perform writing of the backup data from the client devices to the first backup data storage concurrently with reading of the backup data from the first backup data storage by a second backup data storage (U.S. Patent No. 9, 928,285 claim 7 teaches obtain a first save set from the first backup data storage after the backup of the first save set has completed on the first backup data storage; determine that the first backup data storage is configured to perform concurrent read and write operations where the first backup data storage is configured to perform writing of the backup data from the client devices to the first backup data storage concurrently with reading of the backup data from the first backup data storage by a second backup data storage);
in response to determining that the first backup data storage is configured to perform concurrent read and write operations and in response to the backup of the first save set having been completed on the first backup data storage with respect to a first client device of one or more client devices, replicating, the first save set onto a second backup data storage concurrently with backing up of one or more other save sets of the plurality of save sets for one or more other client devices to the first backup data storage is still in progress (U.S. Patent No. 9, 928,285 claim 7 discloses in response to the determining that the first backup data storage is configured to perform concurrent read and write operations and in response to the backup of the first save set having been completed on the first backup data storage, replicate the first save set onto the second backup data storage while backing up of one or more other save sets of the plurality of save sets to the first backup data storage is still in progress);
wherein backing up of the plurality of save sets of data to the first backup data storage comprises backing up the plurality of save set of data to the first backup data storage in a first assigned order and replicating the save sets of data onto the second backup data storage comprises replicating the save sets of data onto the second backup data storage by configuring the second backup data storage to replicate the save sets of data in an order different than the first assigned order and a memory coupled to the processor and configured to provide the processor with instructions (U.S. Patent No. 9, 928,285 claim 7 discloses wherein back up of the plurality of save sets of data to the first backup data storage comprises back up the plurality of save set of data to the first backup data storage in a first assigned order and replicate the save sets of data onto the second backup data storage comprises replicate the save sets of data onto the second backup data storage in an order different than the first assigned order).

As to claim 7 U.S. Patent No. 9,928,285 teaches wherein the processor is further configured to:
set a threshold for a maximum number of save sets being replicated in parallel to the second backup data storage, store one or more save sets in a cloning queue when the number of save sets being replicated in parallel is at or exceeds the threshold, and replicate a save set from the cloning queue when the number of save sets being replicated in parallel is below the threshold (U.S. Patent No. 9,928,285 claim 2 teaches setting a threshold for a maximum number of save sets being replicated in parallel to the second backup data storage; storing one or more save sets in a cloning queue when the number of save sets being replicated in parallel is at or exceeds the threshold; and replicating a save set from the cloning queue when the number of save sets being replicated in parallel is below the threshold).

As to claim 8 U.S. Patent No. 9,928,285 teaches wherein the processor is further configured to:
in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations, store the first save set in a queue, repeat the obtaining for one or more other save sets of the plurality of save sets from the first backup data storage until all of the plurality of save sets have been obtained, determine that the first backup data storage is not capable of concurrent read and write operations (U.S. Patent No. 9,928,285 Claim 9 teaches wherein the processor is further configured to: in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations, store the first save set in a queue; obtain and store in the queue each save set of data of the plurality of save sets having completed backup from the first backup data storage until all of the plurality of save sets have been obtained; and replicate the plurality of save sets of data stored in the queue onto the second backup data storage).

As to claim 9 U.S. Patent No. 9,928,285 teaches wherein the processor is further configured to: replicate the first save set onto a second backup data storage by processing backup data in the first save set into a format suitable for the second backup data storage and storing the processed backup data onto the second backup data storage (U.S. Patent No. 9,928,285 Claim 9 teaches wherein the processor is further configured to: in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations, store the first save set in a queue; obtain and store in the queue each save set of data of the plurality of save sets having completed backup from the first backup data storage until all of the plurality of save sets have been obtained; and replicate the plurality of save sets of data stored in the queue onto the second backup data storage).

As to claim 10 U.S. Patent No. 9,928,285 teaches wherein the processor is further configured to: replicate the first save set onto a second backup data storage by initiating clone controlled replication from the second backup data storage to replicate the first save set onto the second backup data storage (U.S. Patent No. 9,928,285 claim 11 teaches wherein the processor is further configured to: replicate the first save set onto a second backup data storage by initiating clone controlled replication from the second backup data storage to replicate the first save set onto the second backup data storage).

As to claim 11 U.S. Patent No. 9,928,285 teaches wherein the first backup data storage comprises a hard disk storage (U.S. Patent No. 9,928,285 claim 11 teaches wherein the first backup data storage comprises a hard disk storage).

As to claim 12 U.S. Patent No. 9,928,285 teaches a system for backing up data, comprising:
a processor configured to: back up, using a processor, data stored on one or more client devices belonging to a savegroup to a first backup data storage, the backup data from the savegroup being divided into a plurality of save sets of data, the plurality of save sets of data forming a full backup data set (U.S. Patent No. 9, 928,285 claim 7 teaches a system for backing up data, comprising: a processor configured to: back up, using a processor, data stored on one or more client devices belonging to a savegroup to a first backup data storage, the backup data from the savegroup being divided into a plurality of save sets of data, the plurality of save sets of data forming a full backup data set);
wherein the backing up comprises writing the plurality of save sets of data into the first backup data storage where at least some of the save sets of data have completed backup while backing up of other save sets of data to the first backup data storage is still in progress (U.S. Patent No. 9, 928,285 claim 7 teaches wherein the backing up comprises writing the plurality of save sets of data into the first backup data storage where at least some of the save sets of data have completed backup while backing up of other save sets of data to the first backup data storage is still in progress);
obtain the first save set from the first backup data storage concurrently with the backing up of the other save sets of data wherein the first save set belongs to the savegroup, determine that the first backup data storage is configured to perform concurrent read and write operations where the first backup data storage is configured to perform writing of the backup data from the client devices to the first backup data storage concurrently with reading of the backup data from the first backup data storage by a second backup data storage (U.S. Patent No. 9, 928,285 claim 7 teaches obtain a first save set from the first backup data storage after the backup of the first save set has completed on the first backup data storage; determine that the first backup data storage is configured to perform concurrent read and write operations where the first backup data storage is configured to perform writing of the backup data from the client devices to the first backup data storage concurrently with reading of the backup data from the first backup data storage by a second backup data storage);
in response to determining that the first backup data storage is configured to perform concurrent read and write operations and in response to the backup of the first save set having been completed on the first backup data storage with respect to a first client device of one or more client devices, replicating, the first save set onto a second backup data storage concurrently with backing up of one or more other save sets of the plurality of save sets for one or more other client devices to the first backup data storage is still in progress (U.S. Patent No. 9, 928,285 claim 7 discloses in response to the determining that the first backup data storage is configured to perform concurrent read and write operations and in response to the backup of the first save set having been completed on the first backup data storage, replicate the first save set onto the second backup data storage while backing up of one or more other save sets of the plurality of save sets to the first backup data storage is still in progress);
wherein backing up of the plurality of save sets of data to the first backup data storage comprises backing up the plurality of save set of data to the first backup data storage in a first assigned order and replicating the save sets of data onto the second backup data storage comprises replicating the save sets of data onto the second backup data storage by configuring the second backup data storage to replicate the save sets of data in an order different than the first assigned order and a memory coupled to the processor and configured to provide the processor with instructions (U.S. Patent No. 9, 928,285 claim 7 discloses wherein back up of the plurality of save sets of data to the first backup data storage comprises back up the plurality of save set of data to the first backup data storage in a first assigned order and replicate the save sets of data onto the second backup data storage comprises replicate the save sets of data onto the second backup data storage in an order different than the first assigned order).


As to claim 13 U.S. Patent No. 9,928,285 teaches a further comprising:
setting a threshold for a maximum number of save sets being replicated in parallel to the second backup data storage; storing one or more save sets in a cloning queue when the number of save sets being replicated in parallel is at or exceeds the threshold; and replicating a save set from the cloning queue when the number of save sets being replicated in parallel is below the threshold (U.S. Patent No. 9, 928,285 claim 2 discloses setting a threshold for a maximum number of save sets being replicated in parallel to the second backup data storage; storing one or more save sets in a cloning queue when the number of save sets being replicated in parallel is at or exceeds the threshold; and replicating a save set from the cloning queue when the number of save sets being replicated in parallel is below the threshold).


As to claim 14 U.S. Patent No. 9,928,285 teaches a further comprising:
in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations, storing the first save set in a queue, repeating the obtaining for one or more other save sets of the plurality of save sets from the first backup data storage until all of the plurality of save sets have been obtained and replicating the save sets stored in the queue onto the second backup data storage (U.S. Patent No. 9, 928,285 claim 3 discloses in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations, storing the first save set in a queue; obtaining and storing in the queue each save set of data of the plurality of save sets having completed backup from the first backup data storage until all of the plurality of save sets have been obtained; and replicating the plurality of save sets of data stored in the queue onto the second backup data storage).


As to claim 15 U.S. Patent No. 9,928,285 teaches a wherein replicating, based at least in part on the determining, the first save set onto a second backup data storage comprises: processing backup data in the first save set into a format suitable for the second backup data storage and storing the processed backup data onto the second backup data storage (U.S. Patent No. 9, 928,285 claim 10 discloses wherein replicating the first save set onto a second backup data storage comprises: processing backup data in the first save set into a format suitable for the second backup data storage; and storing the processed backup data onto the second backup data storage).

As to claim 16 U.S. Patent No. 9,928,285 teaches wherein replicating, based at least in part on the determining, the first save set onto a second backup data storage comprises: initiating clone controlled replication from the second backup data storage to replicate the first save set onto the second backup data storage (U.S. Patent No. 9, 928,285 claim 11 discloses wherein the processor is further configured to: replicate the first save set onto a second backup data storage by initiating clone controlled replication from the second backup data storage to replicate the first save set onto the second backup data storage).


As to claim 17 U.S. Patent No. 9,928,285 teaches wherein the first backup data storage comprises a hard disk storage (U.S. Patent No. 9, 928,285 claim 12 discloses wherein the first backup data storage comprises a hard disk storage).





Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3, 6, 8, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. U.S. Patent Application Publication No. 2008/0016300 (herein as ‘Yim’) and further in view of Biswal et al. U.S. Patent Application Publication No. 2006/0161606 (herein as ‘Biswal’) and Gold et al. U.S. Patent Application Publication No. 2005/0108470 (herein as ‘Gold’).

As to claim 1 Yim teaches a method of backing up data, comprising:
backing up, using a processor, data stored on one or more client devices belonging to a savegroup to a first backup data storage (Par. 0023 Yim discloses issuing one or more writes as a group. The write are written to a local memory. The group is seen as the savegroup);
the backup data from the savegroup being divided into a plurality of save sets of data, the plurality of save sets of data forming a full backup data set (Par. 0023 Yim discloses issuing one or more writes as a group. The write are written to a local memory);
wherein the backing up comprises writing the plurality of save sets of data into the first backup data storage where at least some of the save sets of data have completed backup while backing up of other save sets of data to the first backup data storage is still in progress (Par. 0019 Yim discloses writes that are issued together as a group. Par. 0027 Yim discloses incrementing a counter when any of the writes in the group complete. The counter shows there are writes that are complete, while other writes are still be written);
obtaining the first save set from the first backup data storage concurrently with the backing up of the other save sets of data wherein the first save set belongs to the savegroup (Par. 0023 Yim discloses concurrently writing to the local memory and the target volumes. Yim discloses completing the writes to the local storage. Once a write is complete to the local storage, the replica is written to the backup storage. Obtaining a first save set is seen as completing the writes);
Yim does not teach but Biswal teaches determining that the first backup data storage is configured to perform concurrent read and write operations where the first backup data storage is configured to perform writing of the backup data from the client devices to the first backup data storage concurrently with reading of the backup data from the first backup data storage by a second backup data storage (Fig. 2 and Par. 0014 Biswal discloses replication of the data between the source and the mirror is performed at a current version 'v'.  This replication of the data between the source and the mirror is performed at a current version 'v' is seen as perform writing of the backup data from the client devices to the first backup data storage.  Biswal teaches synchronization between the mirror and the client is performed simultaneously with replication of the data between the source and the mirror. Biswal discloses simultaneous writes, reads, and read-writes. The current version is seen as the new data being stored from the source and the mirror, which is seen as the second data set. The earlier version is seen as the replication between the mirror and the client, which is seen as the first data set.  Therefore the data stored in the first storage is the same data that is being stored in the second storage); 
Yim and Biswal are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the concurrent mirroring of Biswal, to prevent time delay that can be incurred during creation of the second copy due to concurrent creation of the multiple copies. The suggestion/motivation to combine is that it would be obvious to try in order to improve for synchronization-replications concurrency (Par. 0005 Biswal).
Yim in combination with Biswal does not teach but Gold teaches in response to determining that the first backup data storage is configured to perform concurrent read and write operations and in response to the backup of the first save set having been completed on the first backup data storage with respect to a first client device of one or more client devices, replicating, the first save set onto a second backup data storage concurrently with backing up of one or more other save sets of the plurality of save sets for one or more other client devices to the first backup data storage is still in progress (Par. 0043 Gold discloses during a backup session the backup data is written to the primary device as data is mirrored to a second device. Par. 0043 Gold discloses during a backup session the backup data is written to the primary device as data is mirrored to a second device);
wherein backing up of the plurality of save sets of data to the first backup data storage comprises backing up the plurality of save set of data to the first backup data storage in a first assigned order and replicating the save sets of data onto the second backup data storage comprises replicating the save sets of data onto the second backup data storage by configuring the second backup data storage to replicate the save sets of data in an order different than the first assigned order (Par. 0039 Gold discloses the backup process is a backup job.  A backup job can consists of multiple dependent processes that makeup the entire job. Par. 0020 and Par. 0043 Gold discloses the backup data is written to the primary device and mirrored to a second device while the backup is written to a primary storage device. It’s obvious that larger sets of data that containing multiple dependencies will take longer time to copy and mirror than smaller sets of data that do not contain any dependencies. Therefore a first backup data set that contains larger sets of data, and multiple dependencies that contain larger set of data, will complete a replication at different times than a second data set that contains smaller sets of data and no dependencies. This will lead to the second data set completing replication on a first data storage before the first data set completes replication. The second data set completing before the first data set will then cause the second data set to be completed and replication to the second data storage will start before the first data set. The second data set replicating to the second data storage before the first data set is seen as the first data set being replicated to the second backup data in an order different than the order of the first data set being replicated to the first data storage).
Yim and Gold are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the concurrent mirroring of Gold, to prevent time delay that can be incurred during creation of the second copy due to concurrent creation of the multiple copies. The suggestion/motivation to combine is that it would be obvious to try in order to create a redundant system that creates multiple tape media copies for restoration purposes in case one copy degrades or fails (Par. 0002-0004 Gold).

As to claim 3 Yim in combination with Biswal and Gold teaches each and every limitation of claim 1.
In addition Gold teaches further comprising:
in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations (Par. 0044 Gold discloses disabling the mirror mode so the backup storage is not able to perform concurrent read and write operations);
Yim teaches storing the first save set in a queue, repeating the obtaining for one or more other save sets of the plurality of save sets from the first backup data storage until all of the plurality of save sets have been obtained (Par. 0023 Yim discloses storing writes in a queue until all the write complete, prior to issuing writes to a second storage);
and replicating the save sets stored in the queue onto the second backup data storage (Par. 0024 Yim discloses upon completion of the writes to a queue, the storage transmits the writes to the secondary site).

As to claim 6 Yim teaches a system for backing up data, comprising:
a processor (Par. 0020 Yim discloses a processor) configured to:
back up, using a processor, data stored on one or more client devices belonging to a savegroup to a first backup data storage (Par. 0023 Yim discloses issuing one or more writes as a group. The write are written to a local memory. The group is seen as the savegroup);
the backup data from the savegroup being divided into a plurality of save sets of data, the plurality of save sets of data forming a full backup data set (Par. 0023 Yim discloses issuing one or more writes as a group. The write are written to a local memory);
wherein the backing up comprises writing the plurality of save sets of data into the first backup data storage where at least some of the save sets of data have completed backup while backing up of other save sets of data to the first backup data storage is still in progress (Par. 0019 Yim discloses writes that are issued together as a group. Par. 0027 Yim discloses incrementing a counter when any of the writes in the group complete. The counter shows there are writes that are complete, while other writes are still be written);
obtain the first save set from the first backup data storage concurrently with the backing up of the other save sets of data wherein the first save set belongs to the savegroup (Par. 0023 Yim discloses concurrently writing to the local memory and the target volumes. Yim discloses completing the writes to the local storage. Once a write is complete to the local storage, the replica is written to the backup storage. Obtaining a first save set is seen as completing the writes);
Yim does not teach but Biswal teaches determine that the first backup data storage is configured to perform concurrent read and write operations where the first backup data storage is configured to perform writing of the backup data from the client devices to the first backup data storage concurrently with reading of the backup data from the first backup data storage by a second backup data storage (Fig. 2 and Par. 0014 Biswal discloses replication of the data between the source and the mirror is performed at a current version 'v'.  This replication of the data between the source and the mirror is performed at a current version 'v' is seen as perform writing of the backup data from the client devices to the first backup data storage.  Biswal teaches synchronization between the mirror and the client is performed simultaneously with replication of the data between the source and the mirror. Biswal discloses simultaneous writes, reads, and read-writes. The current version is seen as the new data being stored from the source and the mirror, which is seen as the second data set. The earlier version is seen as the replication between the mirror and the client, which is seen as the first data set.  Therefore the data stored in the first storage is the same data that is being stored in the second storage); 
Yim and Biswal are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the concurrent mirroring of Biswal, to prevent time delay that can be incurred during creation of the second copy due to concurrent creation of the multiple copies. The suggestion/motivation to combine is that it would be obvious to try in order to improve for synchronization-replications concurrency (Par. 0005 Biswal).
Yim in combination with Biswal does not teach but Gold teaches in response to determining that the first backup data storage is configured to perform concurrent read and write operations and in response to the backup of the first save set having been completed on the first backup data storage with respect to a first client device of one or more client devices, replicating, the first save set onto a second backup data storage concurrently with backing up of one or more other save sets of the plurality of save sets for one or more other client devices to the first backup data storage is still in progress (Par. 0043 Gold discloses during a backup session the backup data is written to the primary device as data is mirrored to a second device. Par. 0043 Gold discloses during a backup session the backup data is written to the primary device as data is mirrored to a second device);
wherein backing up of the plurality of save sets of data to the first backup data storage comprises backing up the plurality of save set of data to the first backup data storage in a first assigned order and replicating the save sets of data onto the second backup data storage comprises replicating the save sets of data onto the second backup data storage by configuring the second backup data storage to replicate the save sets of data in an order different than the first assigned order (Par. 0039 Gold discloses the backup process is a backup job.  A backup job can consists of multiple dependent processes that makeup the entire job. Par. 0020 and Par. 0043 Gold discloses the backup data is written to the primary device and mirrored to a second device while the backup is written to a primary storage device. It’s obvious that larger sets of data that containing multiple dependencies will take longer time to copy and mirror than smaller sets of data that do not contain any dependencies. Therefore a first backup data set that contains larger sets of data, and multiple dependencies that contain larger set of data, will complete a replication at different times than a second data set that contains smaller sets of data and no dependencies. This will lead to the second data set completing replication on a first data storage before the first data set completes replication. The second data set completing before the first data set will then cause the second data set to be completed and replication to the second data storage will start before the first data set. The second data set replicating to the second data storage before the first data set is seen as the first data set being replicated to the second backup data in an order different than the order of the first data set being replicated to the first data storage).
Yim and Gold are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the concurrent mirroring of Gold, to prevent time delay that can be incurred during creation of the second copy due to concurrent creation of the multiple copies. The suggestion/motivation to combine is that it would be obvious to try in order to create a redundant system that creates multiple tape media copies for restoration purposes in case one copy degrades or fails (Par. 0002-0004 Gold);
Yim teaches and a memory coupled to the processor and configured to provide the processor with instructions (Par. 0020 Yim discloses a memory and processor).


As to claim 8 Yim in combination with Biswal and Gold teaches each and every limitation of claim 6.
In addition Gold teaches wherein the processor is further configured to:
in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations (Par. 0044 Gold discloses disabling the mirror mode so the backup storage is not able to perform concurrent read and write operations);
Yim teaches store the first save set in a queue, repeat the obtaining for one or more other save sets of the plurality of save sets from the first backup data storage until all of the plurality of save sets have been obtained (Par. 0023 Yim discloses storing writes in a queue until all the write complete, prior to issuing writes to a second storage);
determine that the first backup data storage is not capable of concurrent read and write operations (Par. 0024 Yim discloses upon completion of the writes to a queue, the storage transmits the writes to the secondary site).

As to claim 11 Yim in combination with Biswal and Gold teaches each and every limitation of claim 8.
In addition Yim teaches wherein the first backup data storage comprises a hard disk storage (Par. 0020 Yim discloses a disk device. The disk device is seen as the hard disk storage).

As to claim 12 Yim teaches a system for backing up data, comprising:
a processor (Par. 0020 Yim discloses a processor) configured to:
backing up, using a processor, data stored on one or more client devices belonging to a savegroup to a first backup data storage (Par. 0023 Yim discloses issuing one or more writes as a group. The write are written to a local memory. The group is seen as the savegroup);
the backup data from the savegroup being divided into a plurality of save sets of data, the plurality of save sets of data forming a full backup data set (Par. 0023 Yim discloses issuing one or more writes as a group. The write are written to a local memory);
wherein the backing up comprises writing the plurality of save sets of data into the first backup data storage where at least some of the save sets of data have completed backup while backing up of other save sets of data to the first backup data storage is still in progress (Par. 0019 Yim discloses writes that are issued together as a group. Par. 0027 Yim discloses incrementing a counter when any of the writes in the group complete. The counter shows there are writes that are complete, while other writes are still be written);  
obtaining the first save set from the first backup data storage concurrently with the backing up of the other save sets of data wherein the first save set belongs to the savegroup (Par. 0023 Yim discloses concurrently writing to the local memory and the target volumes. Yim discloses completing the writes to the local storage. Once a write is complete to the local storage, the replica is written to the backup storage. Obtaining a first save set is seen as completing the writes);
Yim does not teach but Biswal teaches determining that the first backup data storage is configured to perform concurrent read and write operations where the first backup data storage is configured to perform writing of the backup data from the client devices to the first backup data storage concurrently with reading of the backup data from the first backup data storage by a second backup data storage (Fig. 2 and Par. 0014 Biswal discloses replication of the data between the source and the mirror is performed at a current version 'v'.  This replication of the data between the source and the mirror is performed at a current version 'v' is seen as perform writing of the backup data from the client devices to the first backup data storage.  Biswal teaches synchronization between the mirror and the client is performed simultaneously with replication of the data between the source and the mirror. Biswal discloses simultaneous writes, reads, and read-writes. The current version is seen as the new data being stored from the source and the mirror, which is seen as the second data set. The earlier version is seen as the replication between the mirror and the client, which is seen as the first data set.  Therefore the data stored in the first storage is the same data that is being stored in the second storage); 
Yim and Biswal are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the concurrent mirroring of Biswal, to prevent time delay that can be incurred during creation of the second copy due to concurrent creation of the multiple copies. The suggestion/motivation to combine is that it would be obvious to try in order to improve for synchronization-replications concurrency (Par. 0005 Biswal).
Yim in combination with Biswal does not teach but Gold teaches in response to determining that the first backup data storage is configured to perform concurrent read and write operations and in response to the backup of the first save set having been completed on the first backup data storage with respect to a first client device of one or more client devices, replicating, the first save set onto a second backup data storage concurrently with backing up of one or more other save sets of the plurality of save sets for one or more other client devices to the first backup data storage is still in progress (Par. 0043 Gold discloses during a backup session the backup data is written to the primary device as data is mirrored to a second device. Par. 0043 Gold discloses during a backup session the backup data is written to the primary device as data is mirrored to a second device);
wherein backing up of the plurality of save sets of data to the first backup data storage comprises backing up the plurality of save set of data to the first backup data storage in a first assigned order and replicating the save sets of data onto the second backup data storage comprises replicating the save sets of data onto the second backup data storage by configuring the second backup data storage to replicate the save sets of data in an order different than the first assigned order (Par. 0039 Gold discloses the backup process is a backup job.  A backup job can consists of multiple dependent processes that makeup the entire job. Par. 0020 and Par. 0043 Gold discloses the backup data is written to the primary device and mirrored to a second device while the backup is written to a primary storage device. It’s obvious that larger sets of data that containing multiple dependencies will take longer time to copy and mirror than smaller sets of data that do not contain any dependencies. Therefore a first backup data set that contains larger sets of data, and multiple dependencies that contain larger set of data, will complete a replication at different times than a second data set that contains smaller sets of data and no dependencies. This will lead to the second data set completing replication on a first data storage before the first data set completes replication. The second data set completing before the first data set will then cause the second data set to be completed and replication to the second data storage will start before the first data set. The second data set replicating to the second data storage before the first data set is seen as the first data set being replicated to the second backup data in an order different than the order of the first data set being replicated to the first data storage).
Yim and Gold are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the concurrent mirroring of Gold, to prevent time delay that can be incurred during creation of the second copy due to concurrent creation of the multiple copies. The suggestion/motivation to combine is that it would be obvious to try in order to create a redundant system that creates multiple tape media copies for restoration purposes in case one copy degrades or fails (Par. 0002-0004 Gold).



As to claim 14 Yim in combination with Biswal and Gold teaches each and every limitation of claim 12.
In addition Gold teaches further comprising:
in response to the determining that the first backup data storage is not configured to perform concurrent read and write operations (Par. 0044 Gold discloses disabling the mirror mode so the backup storage is not able to perform concurrent read and write operations);
Yim teaches storing the first save set in a queue, repeating the obtaining for one or more other save sets of the plurality of save sets from the first backup data storage until all of the plurality of save sets have been obtained (Par. 0023 Yim discloses storing writes in a queue until all the write complete, prior to issuing writes to a second storage);
and replicating the save sets stored in the queue onto the second backup data storage (Par. 0024 Yim discloses upon completion of the writes to a queue, the storage transmits the writes to the secondary site).

As to claim 17 Yim in combination with Biswal and Gold teaches each and every limitation of claim 12.
In addition Yim teaches wherein the first backup data storage comprises a hard disk storage (Par. 0020 Yim discloses a disk device. The disk device is seen as the hard disk storage).



8.	Claims 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. U.S. Patent Application Publication No. 2008/0016300 (herein as ‘Yim’) in combination with Gold et al. U.S. Patent Application Publication No. 2005/0108470 (herein as ‘Gold’) and Biswal et al. U.S. Patent Application Publication No. 2006/0161606 (herein as ‘Biswal’) and further in view of Cheenath at el. U.S. Patent No. 2011/0246434 (herein as ‘Cheenath’).

As to claim 2 Yim in combination with Biswal and Gold teaches each and every limitation of claim 1.
In addition Yim in combination with Biswal and Gold does not teach but Cheenath teaches further comprising:
setting a threshold for a maximum number of save sets being replicated in parallel to the second backup data storage (Par. 0041 Cheenath discloses bulk transactions is a record that is uploaded to a database.  The database is seen as the second backup data storage. Par. 0069 Cheenath discloses “distinct trigger points or multiple trigger points … programmatically determine to issue work associated with bulk transaction requests 250 aggressively using parallel”. The save sets are seen as the bulk transactions.  The bulk transactions occur in parallel. Par. 0058 Cheenath discloses “during peak load periods, it may be not be feasible to conduct any processing of asynchronous type bulk transaction requests 250 as all available resources (determined based on current computational load) are being applied to other work”. Peak load period is seen as the maximum number of save sets being replicated).
storing one or more save sets in a cloning queue when the number of save sets being replicated in parallel is at or exceeds the threshold (Par. 0032 Cheenath discloses “received bulk transaction requests 115 are queued for processing”. Par. 0051 Cheenath discloses “the host organization may determine the current computational load to be ‘not available’ for processing bulk transaction requests”. Par. 0059 Cheenath discloses “In such embodiments where less than all database transactions associated with a bulk transaction request 250 are processed (e.g., subset 260 completes leaving subset 265 as unprocessed), the host organization re-queues the bulk transaction request 250 in the transaction queue 160.”);
and replicating a save set from the cloning queue when the number of save sets being replicated in parallel is below the threshold (Par. 0041 Cheenath discloses “the bulk transaction request 115 is a bulk record upload request … transactions specified by the bulk transaction request includes a record and/or row to be uploaded to a table in the multi-tenant database system”. Par. 0055 Cheenath discloses “current computational load is below a specified threshold, the host organization 110 (e.g., via load balancer 195) retrieves a queued bulk transaction request 250 from the transaction queue 160 for processing”).
Yim and Cheenath are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the bulk uploading of Cheenath, to prevent the server from implementing the same request multiple times. The suggestion/motivation to combine is that it would be obvious to make this combination in order to upload data without undesirable data inconsistencies (Par. 0005-0007 Cheenath).
	
As to claim 7 Yim in combination with Biswal and Gold teaches each and every limitation of claim 8.
In addition Yim in combination with Biswal and Gold does not teach but Cheenath teaches wherein the processor is further configured to:
set a threshold for a maximum number of save sets being replicated in parallel to the second backup data storage (Par. 0041 Cheenath discloses bulk transactions is a record that is uploaded to a database.  The database is seen as the second backup data storage. Par. 0069 Cheenath discloses “distinct trigger points or multiple trigger points … programmatically determine to issue work associated with bulk transaction requests 250 aggressively using parallel”. The save sets are seen as the bulk transactions.  The bulk transactions occur in parallel. Par. 0058 Cheenath discloses “during peak load periods, it may be not be feasible to conduct any processing of asynchronous type bulk transaction requests 250 as all available resources (determined based on current computational load) are being applied to other work”. Peak load period is seen as the maximum number of save sets being replicated).
store one or more save sets in a cloning queue when the number of save sets being replicated in parallel is at or exceeds the threshold (Par. 0032 Cheenath discloses “received bulk transaction requests 115 are queued for processing”. Par. 0051 Cheenath discloses “the host organization may determine the current computational load to be ‘not available’ for processing bulk transaction requests”. Par. 0059 Cheenath discloses “In such embodiments where less than all database transactions associated with a bulk transaction request 250 are processed (e.g., subset 260 completes leaving subset 265 as unprocessed), the host organization re-queues the bulk transaction request 250 in the transaction queue 160.”); 
and replicate a save set from the cloning queue when the number of save sets being replicated in parallel is below the threshold (Par. 0041 Cheenath discloses “the bulk transaction request 115 is a bulk record upload request … transactions specified by the bulk transaction request includes a record and/or row to be uploaded to a table in the multi-tenant database system”. Par. 0055 Cheenath discloses “current computational load is below a specified threshold, the host organization 110 (e.g., via load balancer 195) retrieves a queued bulk transaction request 250 from the transaction queue 160 for processing”).
Yim and Cheenath are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the bulk uploading of Cheenath, to prevent the server from implementing the same request multiple times. The suggestion/motivation to combine is that it would be obvious to make this combination in order to upload data without undesirable data inconsistencies (Par. 0005-0007 Cheenath).

As to claim 13 Yim in combination with Biswal and Gold teaches each and every limitation of claim 12.
In addition Yim in combination with Biswal and Gold does not teach but Cheenath teaches further comprising:
setting a threshold for a maximum number of save sets being replicated in parallel to the second backup data storage (Par. 0041 Cheenath discloses bulk transactions is a record that is uploaded to a database.  The database is seen as the second backup data storage. Par. 0069 Cheenath discloses “distinct trigger points or multiple trigger points … programmatically determine to issue work associated with bulk transaction requests 250 aggressively using parallel”. The save sets are seen as the bulk transactions.  The bulk transactions occur in parallel. Par. 0058 Cheenath discloses “during peak load periods, it may be not be feasible to conduct any processing of asynchronous type bulk transaction requests 250 as all available resources (determined based on current computational load) are being applied to other work”. Peak load period is seen as the maximum number of save sets being replicated).
storing one or more save sets in a cloning queue when the number of save sets being replicated in parallel is at or exceeds the threshold (Par. 0032 Cheenath discloses “received bulk transaction requests 115 are queued for processing”. Par. 0051 Cheenath discloses “the host organization may determine the current computational load to be ‘not available’ for processing bulk transaction requests”. Par. 0059 Cheenath discloses “In such embodiments where less than all database transactions associated with a bulk transaction request 250 are processed (e.g., subset 260 completes leaving subset 265 as unprocessed), the host organization re-queues the bulk transaction request 250 in the transaction queue 160.”);
and replicating a save set from the cloning queue when the number of save sets being replicated in parallel is below the threshold (Par. 0041 Cheenath discloses “the bulk transaction request 115 is a bulk record upload request … transactions specified by the bulk transaction request includes a record and/or row to be uploaded to a table in the multi-tenant database system”. Par. 0055 Cheenath discloses “current computational load is below a specified threshold, the host organization 110 (e.g., via load balancer 195) retrieves a queued bulk transaction request 250 from the transaction queue 160 for processing”).
Yim and Cheenath are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the bulk uploading of Cheenath, to prevent the server from implementing the same request multiple times. The suggestion/motivation to combine is that it would be obvious to make this combination in order to upload data without undesirable data inconsistencies (Par. 0005-0007 Cheenath).


9.	Claims 4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. U.S. Patent Application Publication No. 2008/0016300 (herein as ‘Yim’) in combination with Gold et al. U.S. Patent Application Publication No. 2005/0108470 (herein as ‘Gold’), Biswal et al. U.S. Patent Application Publication No. 2006/0161606 (herein as ‘Biswal’) and further in view of Erofeev U.S. Patent Application Publication No. 2007/0183224 (herein as ‘Erofeev’).

As to claim 4 Yim in combination with Biswal and Gold teaches each and every limitation of claim 1.
Yim in combination with Biswal and Gold does not teach but Erofeev teaches wherein replicating, based at least in part on the determining, the first save set onto a second backup data storage comprises:
processing backup data in the first save set into a format suitable for the second backup data storage and storing the processed backup data onto the second backup data storage (Par. 0149 Erofeev discloses “a backup operation generally includes copying data into a backup format as opposed to a native application format”).
Yim and Erofeev are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the backup mirroring of Erofeev, to prevent the entire disk volume from being copied which requires a large amount of storage space and utilizes large amounts of processing resources. The suggestion/motivation to combine is that it would be obvious to make this combination in order to provide more efficient long-term storage (Par. 0149 Erofeev).

As to claim 9 Yim in combination with Biswal and Gold teaches each and every limitation of claim 8.
Yim in combination with Biswal and Gold does not teach but Erofeev teaches wherein the processor is further configured to: replicate the first save set onto a second backup data storage by processing backup data in the first save set into a format suitable for the second backup data storage and storing the processed backup data onto the second backup data storage (Par. 0149 Erofeev discloses “a backup operation generally includes copying data into a backup format as opposed to a native application format”).
Yim and Erofeev are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the backup mirroring of Erofeev, to prevent the entire disk volume from being copied which requires a large amount of storage space and utilizes large amounts of processing resources. The suggestion/motivation to combine is that it would be obvious to make this combination in order to provide more efficient long-term storage (Par. 0149 Erofeev).


As to claim 15 Yim in combination with Biswal and Gold teaches each and every limitation of claim 12.
Yim in combination with Biswal and Gold does not teach but Erofeev teaches wherein replicating, based at least in part on the determining, the first save set onto a second backup data storage comprises:
processing backup data in the first save set into a format suitable for the second backup data storage and storing the processed backup data onto the second backup data storage (Par. 0149 Erofeev discloses “a backup operation generally includes copying data into a backup format as opposed to a native application format”).
Yim and Erofeev are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the backup mirroring of Erofeev, to prevent the entire disk volume from being copied which requires a large amount of storage space and utilizes large amounts of processing resources. The suggestion/motivation to combine is that it would be obvious to make this combination in order to provide more efficient long-term storage (Par. 0149 Erofeev).


10.	Claims 5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. U.S. Patent Application Publication No. 2008/0016300 (herein as ‘Yim’) in combination with Gold et al. U.S. Patent Application Publication No. 2005/0108470 (herein as ‘Gold’), Biswal et al. U.S. Patent Application Publication No. 2006/0161606 (herein as ‘Biswal’) and Isaacson et al. U.S. Patent Application Publication No. 2010/0082540 (herein as ‘Isaacson’).

As to claim 5 Yim in combination with Biswal and Gold teaches each and every limitation of claim 1.
Yim in combination with Biswal and Gold does not teach but Isaacson teaches wherein replicating, based at least in part on the determining, the first save set onto a second backup data storage comprises: initiating clone controlled replication from the second backup data storage to replicate the first save set onto the second backup data storage (Par. 0048 Isaacson discloses “The secondary agent (509) stores database write transactions, prepare messages and commit messages at least in system memory.” "The secondary agent (509) then replicates transactions received during the secondary database (510) recovery period to the secondary database (510)”. Cloned controlled replication is seen as the replication of the secondary database.  The secondary agent is associated with the secondary database (Fig.5).  The secondary agent initiates the replication).
Yim and Isaacson are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the high availability performance of Isaacson, to reduce complications when database failures occur. The suggestion/motivation to combine is that it would be obvious to make this combination in order to provide more reliable high performance systems (Par. 0015 Isaacson). 

As to claim 10 Yim in combination with Biswal and Gold teaches each and every limitation of claim 8.
Yim in combination with Biswal and Gold does not teach but Isaacson teaches wherein the processor is further configured to: replicate the first save set onto a second backup data storage by initiating clone controlled replication from the second backup data storage to replicate the first save set onto the second backup data storage (Par. 0048 Isaacson discloses “The secondary agent (509) stores database write transactions, prepare messages and commit messages at least in system memory.” "The secondary agent (509) then replicates transactions received during the secondary database (510) recovery period to the secondary database (510)”. Cloned controlled replication is seen as the replication of the secondary database.  The secondary agent is associated with the secondary database (Fig.5).  The secondary agent initiates the replication).
Yim and Isaacson are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the high availability performance of Isaacson, to reduce complications when database failures occur. The suggestion/motivation to combine is that it would be obvious to make this combination in order to provide more reliable high performance systems (Par. 0015 Isaacson). 


As to claim 16 Yim in combination with Biswal and Gold teaches each and every limitation of claim 12.
Yim in combination with Biswal and Gold does not teach but Isaacson teaches wherein replicating, based at least in part on the determining, the first save set onto a second backup data storage comprises: initiating clone controlled replication from the second backup data storage to replicate the first save set onto the second backup data storage (Par. 0048 Isaacson discloses “The secondary agent (509) stores database write transactions, prepare messages and commit messages at least in system memory.” "The secondary agent (509) then replicates transactions received during the secondary database (510) recovery period to the secondary database (510)”. Cloned controlled replication is seen as the replication of the secondary database.  The secondary agent is associated with the secondary database (Fig.5).  The secondary agent initiates the replication).
Yim and Isaacson are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the high availability performance of Isaacson, to reduce complications when database failures occur. The suggestion/motivation to combine is that it would be obvious to make this combination in order to provide more reliable high performance systems (Par. 0015 Isaacson). 


11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. U.S. Patent Application Publication No. 2008/0016300 (herein as ‘Yim’) and further in view of Biswal et al. U.S. Patent Application Publication No. 2006/0161606 (herein as ‘Biswal’) and Gold et al. U.S. Patent Application Publication No. 2005/0108470 (herein as ‘Gold’) and further in view of Patil U.S. Patent Application Publication No. 2012/0271797 (herein as ‘Patil’). 


As to claim 18 Yim in combination with Biswal and Gold teaches each and every limitation of claim 1.
Yim in combination with Biswal and Gold does not teach but Patil teaches wherein the savegroup is defined in connection with setting a schedule for backup of the data stored on one or more client devices (Par. 0059 and Par. 0061 Patil discloses determining a point in time to copy the secondary site to the primary volume).
Yim and Patil are analogous art because they are in the same field of endeavor, data backup. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup write order of Yim to include the concurrent mirroring of Patil, to recover quickly with useable data. The suggestion/motivation to combine is that it would be obvious to try in order to provide high availability for data. (Par. 0002- 0004 Patil).




					Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  May 16, 2021Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                          /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159